Case-5:21.cv-01155-EID Document 14 Filed 03/01/21 Page 1 of 2 POS-010

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State &. ber, and add:

JULIAN HAMMOND SBN: 268489 fate Bar number, and address) FOR COURT USE ONLY
HAMMONDLAW, PC
11780 W. SAMPLE ROAD, SUITE 1103

CORAL SPRINGS, FL 37087
TELEPHONE NO.: (310) 601-6766 | FAX NO. (310) 295-2385 ] E-MAIL ADDRESS (Optionay:
ATTORNEY FOR (Name): : PLAINTIFF AND THE PUTATIVE CLASS

 

UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
STREET ADDRESS: 280 SOUTH 1ST STREET
MAILING ADDRESS:
city ano zip cope: SAN JOSE, CA 95113
BRANCH NAME: SAN JOSE DIVISION

 

 

 

PLAINTIFF/PETITIONER: MADALYN BROWN, INDIVIDUALLY, ETC. CASE NUMBER:
DEFENDANT/RESPONDENT: ACCELLION, INC., A DELAWARE CORPORATION 5:21-1155-SVK
Ref, No. cr File No.:
PROOF OF SERVICE OF SUMMONS ee 43008711 V

 

 

 

i =

”
»

(Separate proof of service is required for each party served.)

. At the time of service | was at least 18 years of age and not a party to this action.
. | served copies of:

Summons

Complaint

Alternative Dispute Resolution (ADR) package

Civil Case Cover Sheet

Cross-complaint

other (specify documents): CiviL. COVER SHEET

. Party served (specify name of party as shown on documents served):
ACCELLION, INC., A DELAWARE CORPORATION

~poaoo®

 

b. IX] Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):

STELLA MIAO - AGENT FOR SERVICE OF PROCESS

4, Address where the party was served: 715 TULANE CT.

SAN MATEO, CA 94402

§. | served the party (check proper box)

a. by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to
receive service of process for the party (1) on (date): 02/23/2021 (2) at (time): 01:08 pm

b. (1 by substituted service. On (date): at (time): | left the documents listed in item 2 with or
in the presence of (name and title or relationship to person indicated in item 3b):

(1) (_] (business) a person at least 18 years of age apparently in charge at the office or usual place of business of the
person to be served. | informed him of her of the general nature of the papers.

(2) (_] (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual place of
abode of the party. | informed him or her of the general nature of the papers.

(3) oO (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed him of
her of the general nature of the papers.

(4) ([] | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served at the
place where the copies were left (Code Civ. Proc., §415.20). | mailed the documents on
(date): from (city): or ([) a declaration of mailing is attached.

(5) ([] \ attach a declaration of diligence stating actions taken first to attempt personal service.

 

Page 1 of 2
Form Approved for Mandatory Use Code of Civil Procedure, § 417.10
Judicial of California PROOF OF SERVICE OF SUMMONS PO$010-1/33008711

POS-010 [Rev. January 1, 2007]
Case 5:?1-cv-01155-E,.JD Document 14  Eiled 03/01/21 Page ? of 2
PETITIONER: MADALYN BROWN, INDIVIDUALLY, ETC. CASE NUMBER:

5:21-1155-SVK

 

RESPONDENT: ACCELLION, INC., A DELAWARE CORPORATION

 

 

 

 

c. CL] by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the address
shown in item 4, by first-class mail, postage prepaid,
(1) on (date): (2) from (city):
(3) (] with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed to
me. (Attach completed Notice and Acknowledgement of Receipt.) (Cade Civ. Proc., § 415.30.)

(4) C to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)
d. CL) by other means (specify means of service and authonzing code section):

[_] Additional page describing service is attached.
6. The "Notice to the Person Served" (on the summons) was completed as follows:

as an individual defendant.

as the person sued under the fictitious name of (specify):

as occupant.

On behalf of (specify): ACCELLION, INC., A DELAWARE CORPORATION

under the following Code of Civil Procedure section:

[X] 416.10 (corporation)

(_] 416.20 (defunct corporation)

[-] 416.30 (joint stock company/association)
[-] 416.40 (association or partnership)

[-] 416.50 (public entity)

aos

415.95 (business organization, form unknown)
416.60 (minor)

416.70 (ward or conservatee)

416.90 (authorized person)

415.46 (occupant)

other:

OOO000

7, Person who served papers
a. Name: GABRIELA ARAUJO C/O ASAP Legal, LLC —
. Address: 255 N Market St Suite 180 San Jose, CA 95110 ASP S
Telephone number: (408) 564-7360
. The fee for service was: $ 131.00 OO ——e
| am: ATTORNEY SERVICES LLC

(1) o not a registered California process server.

—=

 

 

 

eooaon

(2) exempt from registration under Business and Professions Code section 22350(b).

(3) registered California process server:

(i) owner [] employee [X] independent contractor.
(ii) Registration No.: 2019-0001436
(iii) County: SAN FRANCISCO

8. [X] | declare under penalty of perjury under the laws of the State of California that the foregaing is true and correct.

or
9, ] | ama California sheriff or marshal and | certify that the foregoing is true and correct.

Date: 02/25/2021

ASAP Legal, LLC

255 N Market St Suite 180
San Jose, CA 95110

(408) 564-7360

 

 

www.ASAPLegal.com
GABRIELA ARAUJO > é.
(NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL) (SIGNATURE)
POS-010 [Rev January 1, 2007] PROOF OF SERVICE OF SUMMONS Page 2 of 2

POS-010/33008771
